Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/4/2019.   
Claims 1-8 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over FURUKAWA et al (US 20100167098 A1, IDS). 	
As for claim 1, FURUKAWA discloses a saddle type electric vehicle (Fig. 1) comprising: 
a power unit (100: 38, 102, 42) including 
a motor (38) which is configured to drive the vehicle, 
a battery (102) which is a power source of the motor, and 
a control unit (42) which is configured to control the motor [0013, 0051]; and 
a vehicle body frame (12) which supports the power unit and in which a storage portion (122) configured to store cooling water flowing through an inside of the power unit is formed [0016, 0064, 0067, 0069, 0075-0078, 0144] (Figs. 1-2).   
The water is intended for cooling since it is supplied into the power unit (100) for cooling after mixed with aqueous solution while water is major element.  The claim does not recite water only flowing through an inside of the power unit.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed for cooling.  

As for claim 2, FURUKAWA discloses the saddle type electric vehicle according to claim 1, wherein the storage portion (122) includes an outlet port (P12) through which the cooling water flows out toward the power unit, and an inflow port (P10) which is provided above the outlet port and through which the cooling water discharged from the power unit flows in.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over FURUKAWA in view of INOUE (WO 2014102847 A1, IDS). 
As for claim 3, FURUKAWA discloses the saddle type electric vehicle according to claim 1, wherein: the vehicle body frame includes a head pipe (14) which supports a front wheel (32) to be steerable, but failed to clearly teach a pair of right and left main pipes which extend rearward from the head pipe, and a down tube which extends downward from the head pipe, at least a part of the power unit is disposed between the pair of main pipes and the down tube, and the storage portion is formed in at least one of the main pipes and the down tube.  
INOUE discloses the saddle type electric vehicle, wherein: a pair of right and left main pipes (11a, Fig. 3) which extend rearward from the head pipe (5), and a down tube (11b) which extends downward from the head pipe, at least a part of the power unit (20) is disposed between the pair of main pipes and the down tube.  FURUKAWA discloses the storage portion (122) is formed rear portion of the frame (Fig. 1), which is the location in at least one of the main pipes and the down tube of INOUE.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed for stably support the heavy battery.  

The claim 5 recites same feature as that of claim 3, and therefore, it is rejected same manner as claim 3. 

Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
	/JOHN K KIM/                   Primary Examiner, Art Unit 2834